Case: 4:18-cr-00975-ERW Doc. #: 429 Filed: 05/18/21 Page: 1 of 2 PageID #: 3352




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
vs.                                          )       No.: S1-4:18-cr-00975-ERW (JMB)
                                             )
DUSTIN BOONE, and                            )
CHRISTOPHER MYERS.                           )
                                             )
                                             )
       Defendants.                           )

                      DEFENDANT MYERS’ MOTION FOR LEAVE
                       TO FILE SEALED MOTION TO PRECLUDE

       COMES NOW Defendant, Christopher Myers, by and through undersigned counsel, and

requests leave to file his “Motion in Limine to Preclude Unfairly Prejudicial and Irrelevant

Statements” under seal because it references un-redacted text messages covered by protective

order and references sealed grand jury testimony.



                                                     Respectfully submitted,




                                                     By:     /s/ Brad P. Bilyeu
                                                             BRAD P. BILYEU, #72710MO
                                                             Attorney for Defendant Myers
                                                             606 North and South Rd, Suite 208
                                                             University City, MO 63130
                                                             brad.bilyeu@stldefense.com
                                                             Phone: 314-455-7374 / Fax: 314-480-6540




                                                 1
Case: 4:18-cr-00975-ERW Doc. #: 429 Filed: 05/18/21 Page: 2 of 2 PageID #: 3353




                               CERTIFICATE OF SERVICE

        By signature below, I hereby certify that on May 18, 2021, the foregoing was
electronically filed with the Clerk of the Court and served via CM/ECF upon Assistant
United States Attorneys Carrie Constantin (carrie.costantin@usdoj.gov) and Robert F.
Livergood (rob.livergood@usdoj.gov).

                                                   /s/ Brad P. Bilyeu




                                               2
